Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-24 non-elected without traverse.  Accordingly, claims 13-24 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

13. 	(Cancelled)
14. 	(Cancelled)
15. 	(Cancelled)
16. 	(Cancelled)
17. 	(Cancelled)
18. 	(Cancelled)
19. 	(Cancelled)
20. 	(Cancelled)
21. 	(Cancelled)
22. 	(Cancelled)
23. 	(Cancelled)
24. 	(Cancelled)

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for partially offloading processing from a user equipment (UE) to a cellular Radio Access Network (RAN) node.
The prior art of record (in particular Kojima (US 20140071971), Li et al. (US 20150055623), Rao et al. (US 20180109590), and Gross et al. (US 20150019748)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a baseband processor configured to communicate with a cellular Radio Access Network (RAN) node using a communication transceiver; and one or more processors operably coupled to the baseband processor and perform a first portion of Transmission Control Protocol and Internet Protocol (TCP/IP) processing; send, to the cellular RAN node, a request that the cellular RAN node perform a second portion of the TCP/IP processing, the request comprising a partial offload activation request bitmap indicating the second portion of the TCP/IP processing: offload the second portion of the TCP/IP processing to the cellular RAN node; and maintain TCP protocols running end-to-end between the UE and a remote host. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 06/28/2022. Accordingly, claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zarifi et al. (US 20150163682), “APPARATUS AND METHOD FOR PROVIDING ENHANCED WIRELESS COVERAGE, IMPROVED SERVICE PERFORMANCE, AND REDUCED BATTERY POWER CONSUMPTION.”
Wu et al. (US 20170289059), “CONTAINER-BASED MOBILE CODE OFFLOADING SUPPORT SYSTEM IN CLOUD ENVIRONMENT AND OFFLOADING METHOD THEREOF.”
Ji et al. (US 20170317946), “CONVERGENCE OF CLOUD AND MOBILE ENVIRONMENTS.”
Sahin (US 20210182118), “METHODS OF OFFLOADING COMPUTATION FROM MOBILE DEVICE TO CLOUD.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413